DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed May 15, 2019, fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the foreign patent document and non-patent literature publications referred to therein has not been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa (US 2016/0120495) in view of Nambu et al. (US 6196715; hereinafter Nambu).
Miyazawa discloses an X-ray image capturing apparatus (fig. 1) with a corresponding method comprising: an imager including an X-ray source (102) and a detector (106) that detects X-rays; a movement unit including a position change mechanism (1061, 1062) that changes a relative position and 
However, Miyazawa fails to disclose reference position information, which is position information of a position reference portion that appears in the plurality of X-ray images.  
Nambu teaches reference position information (from markers), which is position information of a position reference portion that appears in the plurality of X-ray images (Section 6.2: Utilization of Markers).  
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Miyazawa with the teaching of Nambu, since one would have been motivated to make such a modification for proper image recombining and correction (Nambu: Sections 6.2 and 6.3).
	
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa and Nambu as applied to claim 1 above, and further in view of Sabol et al. (US 2008/0108895; hereinafter Sabol).
Miyazawa as modified above suggests claim 1. Miyazawa further discloses wherein the imaging content information includes information of the X-ray images to be captured by X-ray imaging (based on 
However, Miyazawa fails to disclose wherein the imaging content information includes angle information of the imager and number information of the X-ray images to be captured by X-ray imaging. 
Sabol teaches wherein the imaging content information includes angle information of the imager and number information of the X-ray images to be captured by X-ray imaging (pars. 3 and 25). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Miyazawa with the teaching of Sabol, since one would have been motivated to make such a modification for easier control (Sabol: pars. 3-4).  

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa and Nambu as applied to claim 1 above, and further in view of Sabol and Khutoryansky et al. (US 5572567; hereinafter Khutoryansky).

Regarding claim 8, Miyazawa as modified above suggests claim 1. Miyazawa further discloses wherein the target determiner acquires information (from fig. 9), and determines the target position of the imager and the target angle of the imager (fig. 17) based on the information. 
However, Miyazawa fails to disclose information indicating a distance from the detector to the X-ray source when a first X-ray image is captured by X-ray imaging, and dimension information, which is information indicating a dimension of a region of the detector irradiated with the X-rays from the X-ray source. 
Khutoryansky teaches information indicating a distance from the detector to the X-ray source when a first X-ray image is captured by X-ray imaging (fig. 7: SID 705). Sabol teaches dimension information, which is information indicating a dimension of a region of the detector irradiated with the X-rays from the X-ray source (par. 3: collimation, field-of-view). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Khutoryansky with the teaching of Sabol, since one would have been motivated to make such a modification for giving the radiographic equipment more options (Khutoryansky: col. 1:36-43).  
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Miyazawa with the teaching of Sabol, since one would have been motivated to make such a modification for easier control (Sabol: pars. 3-4).  

Regarding claim 9, Nambu teaches wherein the image generator generates the tomographic image based on the plurality of X-ray images including the first X-ray image and the reference position information (abstract and Section 6.2: Utilization of Markers). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa and Nambu as applied to claim 1 above, and further in view of Claus et al. (US 2004/0264648; hereinafter Claus).
Miyazawa as modified above suggests claim 1. Miyazawa further discloses and the target determiner determines an X-ray source target position of the X-ray source with respect to the detector as the target position of the imager and an X-ray source target angle of the X-ray source with respect to the detector as the target angle of the imager (e.g., par. 73 and fig. 17) based on the imaging content information (fig. 9: when choosing options such as tomosynthesis). Nambu further teaches markers including the position reference portion and disposed at a position at which the position reference portion 
However, Miyazawa fails to disclose a phantom. 
Claus teaches a phantom (par. 9). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify the prior art with the teaching of Claus, since these markers and phantoms were art-recognized equivalents at the time the invention was made, which one of ordinary skill in the art would have found obvious to substitute. One would have been motivated to make such a modification for calibrations and reducing repeated imaging procedures (Claus: pars. 5-6).  

Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884